



Exhibit 10.1


AMENDMENT NUMBER ONE TO BUSINESS LOAN AGREEMENT


THIS AMENDMENT NUMBER ONE TO BUSINESS LOAN AGREEMENT (this “Amendment”), dated
as of June 26, 2020, is entered into among PACIFIC WESTERN BANK, a California
state-chartered bank (“Lender”), and OFS CAPITAL CORPORATION, a Delaware
corporation (“Borrower”), in light of the following facts:
RECITALS
WHEREAS, Borrower and Lender have previously entered into that certain Business
Loan Agreement, dated April 10, 2019 (as amended to the date hereof, the “Loan
Agreement”); and
WHEREAS, Lender and Borrower have agreed to amend the Loan Agreement on the
terms and conditions set forth herein.
NOW, THEREFORE, the parties agree as follows:
1.DEFINITIONS. All terms which are defined in the Loan Agreement shall have the
same definition when used herein unless a different definition is ascribed to
such term under this Amendment, in which case, the definition contained herein
shall govern.


2.AMENDMENT TO LOAN AGREEMENT. The Loan Agreement is hereby amended as follows:


(a)Subsection (ii) titled “Financial Ratios/Covenants” on page 3 of the Loan
Agreement, under the Financial Statements subsection of the Section titled
“AFFIRMATIVE COVENANTS”, is hereby amended and restated in its entirety to read
as follows:


“(ii) Financial Ratios/Covenants:


Minimum Tangible Net Asset Value. Borrower shall maintain a minimum Net Asset
Value in the amount of $100,000,000.00. The term "Net Asset Value" is defined as
the total assets less goodwill/other intangibles and less the total liabilities,
on a consolidated basis. This required value must be maintained at all times and
may be evaluated quarterly.
No Net Losses. On each quarterly testing period, commencing on 6/30/2020 and
thereafter, Borrower shall not have incurred net losses (income after
adjustments to the investment portfolio for gains and losses, realized and
unrealized, also shown as net increase (decrease) in net assets resulting from
operations), in more than two (2) quarters during the prior four (4) quarters
then ended.
Minimum Quarterly Net Investment Income. Borrower shall maintain a minimum
Quarterly Net Investment Income, after the management/incentive fees, in the
amount of $2,000,000.00. The term "Net Investment Income" is defined as the
total investment income less total expenses, as presented in Borrower's
consolidated financial statements. This required minimum income must be
maintained at all times and may be evaluated quarterly.
Debt / Worth Ratio. Borrower shall maintain a maximum ratio of Debt/Worth of
350%. The ratio "Debt/Worth" means Borrower's total liabilities divided by
Borrower's Net Asset Value (as defined above). This required ratio must be
maintained at all times and may be evaluated quarterly.”


1

--------------------------------------------------------------------------------





3.TERMINATION OF GUARANTY. Lender hereby confirms that it has previously
approved the dissolution of OFS CAPITAL WM, LLC, a Delaware limited liability
company. As such, Lender hereby confirms that it has terminated the Commercial
Guaranty dated April 10, 2019, previously executed by OFS CAPITAL WM, LLC, a
Delaware limited liability company, in favor of Lender.


4.CONDITIONS PRECEDENT. Each of the following is a condition precedent to the
effectiveness of this Amendment:


(a)Lender shall have received a fully executed original of this Amendment,
together with the Guarantor Reaffirmation attached; and


(b)Lender shall have received all legal fees incurred by it in connection with
this Amendment.


5.REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Lender that all
representations and warranties of Borrower set forth in the Loan Agreement are
true, complete and accurate as of the date hereof.


6.LIMITED EFFECT. Except for the specific amendment contained in this Amendment,
the Loan Agreement shall remain unchanged and in full force and effect.


7.COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
shall become effective upon the execution of this Amendment by each of the
parties hereto.




[REMAINDER OF PAGES INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOWS]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
date first written above.


 
OFS CAPITAL CORPORATION, a Delaware corporation, as Borrower
 
 
 
 
By:
/s/ Jeffrey A. Cerny
 
 
Jeffrey A. Cerny, CFO



3

--------------------------------------------------------------------------------











 
PACIFIC WESTERN BANK
 
 
 
 
By:
/s/ Todd Savitz
 
 
Todd Savitz, Senior Vice President





4

--------------------------------------------------------------------------------









GUARANTOR’S REAFFIRMATION
The undersigned has executed a Commercial Guaranty dated April 10, 2019 in favor
of PACIFIC WESTERN BANK ("Lender") respecting the obligations of OFS CAPITAL
CORPORATION ("Borrower"), owing to Lender (each a “Guaranty”). The undersigned
acknowledges the terms of the above Amendment and reaffirms and agrees that: its
Guaranty remains in full force and effect; nothing in such Guaranty obligates
Lender to notify the undersigned of any changes in the financial accommodations
made available to Borrower or to seek reaffirmations of such Guaranty; and no
requirement to so notify the undersigned or to seek reaffirmations in the future
shall be implied by the execution of this reaffirmation; references to the "Loan
Agreement" in such Guaranty include amendments and restatements from time to
time to and of such agreement, including the amendments being made concurrently
herewith.
Dated as of June 26, 2020    


 
OFSCC-MB, INC, a Delaware corporation, as Guarantor
 
 
 
 
By:
/s/ Jeffrey A. Cerny
 
 
Jeffrey A. Cerny, CFO





5